                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FORT SMITH DIVISION



CONNIE HUGHES                                                             PLAINTIFF

v.                                  Case No. 2:17-CV-2193

NANCY A. BERRYHILL,
Acting Commissioner,
Social Security Administration                                                    DEFENDANT



                                           ORDER

       The Court has received proposed findings and recommendations (Doc. 16) from Chief

United States Magistrate Judge Barry A. Bryant. There have been no objections. After careful

review, the Court concludes that the findings and recommendations should be, and hereby are,

approved and adopted as this Court’s findings in all respects in their entirety. Judgment will be

entered accordingly.

       IT IS SO ORDERED this 26th day of December, 2018.



                                            /s/P. K. Holmes, III
                                            P. K. HOLMES, III
                                            CHIEF U.S. DISTRICT JUDGE
